Case 1:17-cv-04819-GBD-BCM Document 485 Filed 01/25/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ane 900:
5 ft re ne ama

USIMT SHATY
DOCUMENT
ELECTRONIC

DOK #:

 

CAPSTONE LOGISTICS HOLDINGS, INC.;

DATE F

pniomes nan

betehieecee

LEPAN 29 202t—

 

“ALLY PYLED

pa mica tad cae,
0 Slaten.

|
}
[

 

CAPSTONE LOGISTICS, LLC; PINNACLE
WORKFORCE LOGISTICS, L.L.C,,

Plaintiffs,
-against-

PEDRO NAVARRETE; DAVID POFFENBERGER;
STEVEN WILLIS; MARIO ROJAS; HUMANO, LLC,

Defendants.

GEORGE B. DANIELS, District Judge:

 

ORDER

17 Civ. 4819 (GBD) (BCM)

The pretrial conference scheduled for January 28, 2021 at 9:45 a.m. shall occur as a

videoconference using the Skype platform.

To optimize the quality of the video feed, only the Court, Plaintiff's counsel, Movant's

counsel, and Defendants’ counsel will appear by video for the proceeding; all others will

participate by telephone. Due to the limited capacity of the Skype system, only one counsel per

party may participate. Co-counsel, members of the press, and the public may access the audio feed

of the conference by calling (917) 933-2166 and entering the conference ID 456488619.

To optimize use of the Court’s video conferencing technology, all participants in the call

must:

1. Use a browser other than Microsoft Explorer to access Skype for Business;
Position the participant’s device as close to the WiFi router as is feasible;
3. Ensure any others in the participant’s household are not using WiFi during the

period of the call;

4. Unless the participant is using a mobile telephone to access Skype for
Business, connect to audio by having the system call the participant;

If there is ambient noise, the participant must mute his or her device when not speaking.

Further, all participants must identify themselves every time they speak, spell any proper names

 
Case 1:17-cv-04819-GBD-BCM Document 485 Filed 01/25/21 Page 2 of 2

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of those
accessing the conference —- whether in listen-only mode or otherwise — are reminded that
recording or rebroadcasting of the proceeding is prohibited by law.

To the extent that there are any documents relevant to the proceeding, counsel should

submit them to the Court (by email or on ECF, as appropriate) prior to the proceeding.

Dated: January 25, 2021
New York, New York
SO ORDERED.

 

ORGE B. DANIELS
ITED STATES DISTRICT JUDGE

 

 
